Exhibit 10.1
CONSENT AND JOINDER TO LOAN AND SECURITY AGREEMENT
     This Consent and Joinder to Loan and Security Agreement (this “Consent”)
dated as of August 5, 2008, is by and among Borrowers (as defined below), the
undersigned Lenders, WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL), as
Syndication Agent, BANC OF AMERICA SECURITIES LLC and CREDIT SUISSE SECURITIES
(USA) LLC, as Co-Lead Arrangers and Book Managers and BANK OF AMERICA, N.A., as
Agent for itself and the other Lenders who are from time to time party to that
certain Amended and Restated Loan and Security Agreement (as amended from time
to time, and as amended hereby, the “Amended and Restated Loan Agreement”) dated
as of December 29, 2006, by and among NEENAH FOUNDRY COMPANY, a Wisconsin
corporation (“Neenah”), as a Borrower, the Subsidiaries of Neenah that are party
thereto as Borrowers (Neenah and such Subsidiaries are collectively, “Borrowers”
and each, a “Borrower”), BANK OF AMERICA, N.A., as Agent for itself and the
other Lenders, WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL), as Syndication
Agent for Lenders, BANC OF AMERICA SECURITIES LLC and CREDIT SUISSE SECURITIES
(USA) LLC, as Co-Lead Arrangers and Book Managers and the other Lenders party
thereto. All capitalized terms used in this Consent and not otherwise defined in
this Consent shall have the same meanings herein as in the Amended and Restated
Loan Agreement.
     WHEREAS, Neenah (a) prior to the date hereof, formed Neenah Welding, Inc.,
a Pennsylvania corporation and wholly owned direct subsidiary of Neenah and
(b) on the date hereof, changed the name of Neenah Welding, Inc. to Morgan’s
Welding , Inc. (“Morgan’s Welding”);
     WHEREAS, on the date hereof, Morgan’s Welding will purchase substantially
all of the assets of REMWC, Inc. (formerly known as Morgan’s Welding, Inc.), a
Pennsylvania corporation (the “Seller”), for a total price of $3,850,000
(subject to adjustment pursuant to the Asset Purchase Agreement referenced
herein) pursuant to and in accordance with the terms and conditions of that
certain Asset Purchase Agreement of even date herewith among Neenah Welding (now
known as Morgan’s Welding), the Seller, and Robert E. Morgan, a final copy of
which is attached hereto as Exhibit A (the “Acquisition”); and
     WHEREAS, Borrowers have requested that Agent and Lenders (i) consent to the
Acquisition and (ii) join Neenah Welding to the Amended and Restated Loan
Agreement as a Borrower thereunder. Subject to each of the terms and conditions
set forth herein, Agent and Lenders have agreed to the requests described above.
     Now, therefore, the parties hereto hereby agree as follows:
     1. Consent. Subject to the prior satisfaction of the conditions set forth
in Section 4 of this Consent, Agent and Lenders hereby consent to the
Acquisition. Except as otherwise provided herein, this consent shall not
constitute (a) a modification or alteration of the terms, conditions or
covenants of the Amended and Restated Loan Agreement or any document entered
into in connection therewith, or (b) a waiver, release or limitation upon the
exercise by Agent or Lenders of any of their rights, legal or equitable,
hereunder, except as to

 



--------------------------------------------------------------------------------



 



the matters to which Agent and Lenders herein expressly consent. Except as set
forth herein, Agent and Lenders reserve any and all rights and remedies which
they have had, have or may have under the Amended and Restated Loan Agreement
and the other Loan Documents.
     2. Borrower Joinder.
     (a) By its execution and delivery of this Consent, Morgan’s Welding agrees,
from and after the date hereof, to be a Borrower under the Amended and Restated
Loan Agreement and the other Loan Documents, to assume all of the obligations of
a Borrower thereunder (including without limitation, the joint and several
obligation to repay all Loans and other amounts outstanding under the Amended
and Restated Loan Agreement), and to make and be bound by all of the
representations and warranties, covenants, terms and conditions of a Borrower
thereunder as if it were a direct signatory to the Amended and Restated Loan
Agreement, all of which representations and warranties, covenants, terms and
conditions are acknowledged and are incorporated herein by this reference. The
existing Borrowers hereby affirm the validity of their obligations under the
Amended and Restated Loan Agreement and acknowledge and agree that Morgan’s
Welding shall hereafter be a Borrower and shall be bound by the Amended and
Restated Loan Agreement and the other Loan Documents, as if it were a direct
signatory thereto. As of the date hereof, Morgan’s Welding will be deemed to
have made each of the representations and warranties to the Agent, Syndication
Agent, Co-Lead Arrangers and Book Managers, and each Lender that are set forth
in the Amended and Restated Loan Agreement. For purposes of determining the
compliance of Morgan’s Welding with such representations and warranties pursuant
to this paragraph, references in the Amended and Restated Loan Agreement to
Schedules which are supplemented by this Consent shall be deemed to be
references to the correspondingly numbered Schedules pertaining to Morgan’s
Welding attached hereto.
     (b) Morgan’s Welding hereby acknowledges and agrees that it is jointly and
severally liable for all of Obligations, together with all costs and expenses
paid or incurred by Agent or any Lender in endeavoring to collect all or any
part of the Obligations from, or in prosecuting any action against, any
Guarantor or any other guarantor of all or any part of the Obligations, all as
more fully specified in the Guaranty Agreement.
     (c) In order to secure the payment and performance of the Obligations,
Morgan’s Welding hereby grants to Agent for itself and for the benefit of each
Lender a security interest in all right, title and interest of Morgan’s Welding
in all of the Collateral (as defined in the Amended and Restated Loan Agreement,
and including without limitation all Accounts, Certificated Securities, Chattel
Paper, Computer Hardware and Software, Contract Rights, Deposit Accounts,
Documents, Equipment, Financial Assets, Fixtures, General Intangibles, Goods,
Instruments, Intellectual Property, Inventory, Investment Property, Money,
Letter-of-Credit Rights, Security Entitlements, Supporting Obligations and all
Proceeds of the foregoing, that is now or hereafter owned by Morgan’s Welding or
in which Morgan’s Welding otherwise has an interest.
     3. Covenant. Borrowers shall cause all of the requirements of Section 8.1.8
of the Amended and Restated Loan Agreement, along with the requirements of any

-2-



--------------------------------------------------------------------------------



 



other applicable provisions of the Amended and Restated Loan Agreement, to be
satisfied in respect of Morgan’s Welding within 5 Business Days after the date
hereof (provided, that the time period for complying with any such requirements
in respect of the owned real estate being acquired by Morgan’s Welding from
Robert E. Morgan shall be 30 days). Borrowers hereby acknowledge that the
failure of Borrowers to comply with the covenant in this Section 3 shall
constitute an immediate Event of Default.
     4. Conditions to Effectiveness. The effectiveness of this Consent shall be
subject to the prior satisfaction of the following conditions:
     (a) Agent shall have received an execution version of this Consent signed
by Borrowers, Agent, and the Lenders listed in the signature pages hereof;
     (b) Agent shall have received an execution version of the purchase
agreement and the other primary documents relating to the purchase of the assets
of REMWC, Inc. (formerly known as Morgan’s Welding, Inc.) and Robert E. Morgan;
and
     (c) no Default or Event of Default shall be in existence after giving
effect to the terms hereof.
     5. Representations and Warranties. To induce Agent and the Lenders to
execute and deliver this Consent, each Borrower hereby represents and warrants
to Lenders that, after giving effect to this Consent:
     (a) All representations and warranties contained in the Amended and
Restated Loan Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date of this Consent, in each case as if then
made, other than representations and warranties that expressly relate solely to
an earlier date (in which case such representations and warranties were true and
accurate on and as of such earlier date);
     (b) No Default or Event of Default has occurred and is continuing after
giving effect to the terms hereof; and
     (c) The execution and delivery by such Borrower of this Consent does not
require the consent or approval of any Person, except such consents and
approvals as have been obtained.
     6. Scope. This Consent shall have the effect of modifying the Amended and
Restated Loan Agreement and the other Loan Documents as appropriate to express
the agreements contained herein. In all other respects, the Amended and Restated
Loan Agreement and the other Loan Documents shall remain in full force and
effect in accordance with their respective terms.
     7. Reaffirmation and Confirmation. Each Borrower hereby ratifies, affirms,
acknowledges and agrees that the Amended and Restated Loan Agreement and the
other Loan Documents represent the valid, enforceable and collectible
obligations of such Borrower, and each Borrower further acknowledges that there
are no existing claims,

-3-



--------------------------------------------------------------------------------



 



defenses, personal or otherwise, or rights of setoff whatsoever with respect to
the Amended and Restated Loan Agreement or any of the Loan Documents. Each
Borrower hereby agrees that this Consent in no way acts as a release or
relinquishment of the Liens and rights securing payments of the Obligations. The
Liens and rights securing payment of the Obligations are hereby ratified and
confirmed by each Borrower in all respects.
     8. Counterparts. This Consent may be executed in counterpart and by
different parties hereto in separate counterparts, each of which, when taken
together, shall constitute but one and the same instrument.
     9. Expenses. All of Agent’s reasonable costs and expenses, including,
without limitation, attorney’s fees, incurred in connection with the preparation
of this Consent and all related documents shall be paid by Borrowers upon the
request of Agent.

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Consent has been duly executed as of the date
first above written.

         
 
       
 
  BORROWERS:    
 
       
 
  NEENAH FOUNDRY COMPANY    
 
  DEETER FOUNDRY, INC.    
 
  MERCER FORGE CORPORATION    
 
  DALTON CORPORATION    
 
  DALTON CORPORATION, STRYKER    
 
       MACHINING FACILITY CO.    
 
  DALTON CORPORATION, WARSAW    
 
       MANUFACTURING FACILITY    
 
  ADVANCED CAST PRODUCTS, INC.    
 
  GREGG INDUSTRIES, INC.    
 
  A & M SPECIALTIES, INC.    
 
  NEENAH TRANSPORT, INC.    
 
  DALTON CORPORTION, KENDALLVILLE    
 
       MANUFACTURING FACILITY    

             
 
           
 
           
 
  By   /s/ Jeffrey S. Jenkins    
 
                Its  
Corporate Vice President — Finance and Interim Chief Financial Officer
 

             
 
           
 
                MORGAN’S WELDING:    
 
                MORGAN’S WELDING , INC.
(formerly known as Neenah Welding, Inc.)    
 
           
 
  By   /s/ Jeffrey S. Jenkins    
 
                Its  
Corporate Vice President — Finance and Interim Chief Financial Officer
 

Signature Page to Consent and Joinder to Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



             
 
           
 
                BANK OF AMERICA, N.A., as Agent and as a Lender    
 
           
 
  By   /s/ Thomas J. Brennan,    
 
                Its    Vice President    
 
                GENERAL ELECTRIC CAPITAL CORPORATION,         as a Lender    
 
           
 
  By   /s/ Bond Harberts    
 
                Its    Duly Authorized Signatory    
 
                WACHOVIA CAPITAL FINANCE         CORPORATION (CENTRAL), as      
  Syndication Agent and as a Lender    
 
           
 
  By   /s/ Laura D. Wheeland    
 
                Its    Vice President    

Signature Page to Consent and Joinder to Amended and Restated Loan and Security
Agreement

 



--------------------------------------------------------------------------------



 



REAFFIRMATION OF GUARANTY
     Reference is made (i) to that certain Amended and Restated Loan and
Security Agreement dated December 29, 2006 (the “Loan Agreement”; capitalized
terms used and not otherwise defined herein having the meanings assigned thereto
in the Loan Agreement) among Neenah Foundry Company, a Wisconsin corporation
(“Neenah”), the Subsidiaries of Neenah party to the Loan Agreement as Borrowers,
Bank of America, N.A., as Agent, the Lenders party to the Loan Agreement from
time to time, a certain Syndication Agent, certain Co-Lead Arrangers and certain
Co-Book Managers and (ii) to that certain Consent and Joinder to Loan and
Security Agreement (the “Consent”) of even date herewith among Borrowers, Agent,
Lenders, Co-Lead Arrangers, Co-Book Managers and Syndication Agent.
     Each of the undersigned has executed and delivered a Guaranty Agreement and
certain other Security Documents. Each of the undersigned acknowledges receipt
of a copy of the Consent and hereby reaffirms the validity of its Guaranty
Agreement and each other Security Document to which it is a party and all of its
obligations under its Guaranty Agreement and each such other Security Document,
in each case after giving effect to the transactions contemplated by the
Consent. The terms and conditions of each Guaranty Agreement and each other
Security Document to which any of the undersigned is a party shall remain in
full force and effect.
     Although the undersigned have been informed of the matters set forth herein
and have acknowledged and agreed to same, each of the undersigned understands
and agrees that Agent and Lenders have no obligation to inform any of the
undersigned of such matters in the future or to seek any of the undersigned’s
acknowledgment or agreement to future amendments, waivers or consents, and
nothing herein shall create such a duty.
     Dated as of this 5th of August, 2008.

             
 
           
 
                CAST ALLOYS, INC.         DALTON CORPORATION,        
     ASHLAND MANUFACTURING              FACILITY         BELCHER CORPORATION    
    PEERLESS CORPORATION         NFC CASTINGS, INC.    
 
           
 
  By   /s/ Jeffrey S. Jenkins    
 
                Its  
Corporate Vice President — Finance and Interim Chief Financial Officer
 

Signature Page to Reaffirmation of Guaranty

 